UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-4820


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOSE CORRAL,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:12-cr-00014-JPJ-PMS-1)


Submitted:   May 9, 2013                      Decided:   May 21, 2013


Before GREGORY, SHEDD, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Fay F. Spence, First
Assistant Federal Public Defender, Roanoke, Virginia, for
Appellant.   Timothy J. Heaphy, United States Attorney, Zachary
T. Lee, Assistant United States Attorney, Abingdon, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Jose     Corral    pled   guilty       to       two   counts      of     forcibly

assaulting        corrections     officers,        in    violation        of     18      U.S.C.

§ 111(a)(1), (b) (2006) (Counts One and Three), and received an

above-Guidelines sentence of 216 months’ imprisonment.                                   Corral

appeals his sentence, contending that the district court erred

by:   (1)    applying    the     aggravated        assault         guideline        to   Count

Three,      U.S.     Sentencing      Guidelines          Manual        (“USSG”)        § 2A2.2

(2011); and (2) failing to explain adequately its reasons for

the extent of the upward variance.                 We affirm.

             On    October     21,   2011,       Officer      Delph     was    on     duty   at

United      States    Penitentiary      Lee       County,          a   maximum        security

federal     penitentiary,       when   Corral,          an    inmate    at     the     prison,

entered Delph’s office and stabbed Delph in the face, eyes, and

throat with a plastic ink pen that had been converted into a

weapon.      When Delph attempted to flee, Corral struck him in the

back with the pen at least two more times and pursued him down

the stairwell.         During the struggle in his office, Delph was

able to alert other officers that he was in need of assistance.

Officer Jones responded to the distress call and encountered

Delph being pursued by Corral in the stairwell.                               Corral moved

toward Jones in an aggressive manner, still holding the ink pen;

Jones stepped back quickly but fell backwards and injured his

wrist.      As Corral closed in on Jones, standing over him with the

                                             2
pen in his hand, several officers jumped in to restrain Corral.

After the officers’ intervention, Corral continued to verbally

threaten    the     prison     staff   and       struggled     against        being

restrained.

            On    appeal,     Corral   first     challenges       the    district

court’s application of the aggravated assault guideline to the

assault on Officer Jones because that assault did not result in

physical contact.      See USSG § 2A2.2.         “In assessing a challenge

to a sentencing court’s application of the Guidelines, we review

the   court’s    factual    findings   for   clear     error   and      its   legal

conclusions de novo.”        United States v. Alvarado Perez, 609 F.3d
609, 612 (4th Cir. 2010).         Aggravated assault is defined as “a

felonious   assault    that    involved    (A)    a   dangerous    weapon      with

intent to cause bodily injury (i.e., not merely to frighten)

with that weapon; (B) serious bodily injury; or (C) an intent to

commit another felony.”         USSG § 2A2.2 cmt. n.1.         Thus, in order

to be sentenced under the aggravated assault guideline, Corral

would have had to commit a felonious assault involving any of

those three outlined conditions.           See United States v. Rue, 988
F.2d 94, 96 (10th Cir. 1993).

            In Count Three, Corral pled guilty, by the terms of

the indictment, to the felonious assault of Officer Jones using

a deadly or dangerous weapon, punishable by up to twenty years’

imprisonment.      See 18 U.S.C. § 111(b).            While Corral’s guilty

                                       3
plea alone did not justify the application of the aggravated

assault    guideline,         the    sentencing    court     further      found    that

Corral intended to cause serious bodily injury to Officer Jones

by using the pen as a deadly weapon, satisfying the requirements

of the aggravated assault guideline.                  See USSG § 2A2.2 cmt. n.1.

Physical    contact      or    bodily    injury       is   not   required    for    the

assault    to    qualify      as    aggravated    under    the   Guidelines.        The

evidence supports the district court’s conclusion that Corral

intended to do more than frighten Officer Jones with the weapon.

Accordingly,       the     district      court     did     not    clearly    err    in

concluding      that     Corral      intended    to    cause     bodily    injury   to

Officer Jones.      See Alvarado Perez, 609 F.3d at 612.

             Next, Corral argues that the district court erred by

failing to provide an adequate explanation for the extent of the

upward variance from the Guidelines range.                   This court reviews a

sentence,       “whether      inside,     just     outside,      or    significantly

outside the Guidelines range[,] under a deferential abuse-of-

discretion standard.”               Gall v. United States, 552 U.S. 38, 41

(2007).     When reviewing any variance, the appellate court must

give due deference to the sentencing court’s decision, and the

sentencing court “must give serious consideration to the extent

of the . . . variance” and “set forth enough to satisfy the

appellate court that it has considered the parties’ arguments



                                           4
and has a reasoned basis” for its decision.                     United States v.

Diosdado-Star, 630 F.3d 359, 364-66 (4th Cir. 2011).

            We   conclude    that   the      district    court    fulfilled        its

obligations to consider the parties’ arguments, to give serious

consideration to the extent of the variance, and to provide a

reasoned basis for the variance.              The court noted the statutory

factors it was required to consider in imposing the sentence and

that it could not impose a sentence greater than necessary to

accomplish those goals.         The court described Corral’s attack

upon the officers as horrific and ranked it as one of the most

serious it had ever seen.           The court also found that Corral’s

attitude should be deterred and that Corral had a history of

violence    within    the    institutions          in    which    he        had    been

incarcerated.      Although Corral argues that the district court

failed to explain why Corral’s assaults were any more horrific

than others, the district court was not required to “justify a

sentence    outside   the     Guidelines        range    with     a    finding      of

extraordinary circumstances.”         United States v. Evans, 526 F.3d
155, 161 (4th Cir. 2008) (internal quotation marks omitted).

Moreover, although Corral asserts that the district court failed

to explain how the sentence imposed reflected Corral’s criminal

history    not   accounted    for   in       the   Guidelines,        the    district

court’s    explanation   regarding       Corral’s       violent   history         while

incarcerated was enough to satisfy us that it had a reasoned

                                         5
basis for the chosen sentence.             See Diosdado-Star, 630 F.3d at

364.   In sum, we conclude that, after carefully considering the

facts of the case, the arguments presented by counsel, and the

18   U.S.C.     § 3553(a)   (2006)    factors,    the   court   provided     an

adequate explanation for the above-Guidelines sentence imposed.

           Accordingly, we affirm the district court’s judgment.

We   dispense    with   oral   argument     because   the   facts   and   legal

contentions     are   adequately     presented   in   the   materials     before

this court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                       6